Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

(INCLUDING WAIVER OF CLAIMS UNDER THE AGE

DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED)

This Confidential Separation Agreement and General Release (“Release Agreement”)
is entered into on the first date set forth below by and among Michael J. Bibak
(hereinafter referred to as “Executive”), Riverview Financial Corporation
(hereinafter referred to as the “Corporation”) and Riverview Bank (hereinafter
referred to as the “Bank”), collectively referred to as the “Parties.”

WHEREAS, the Parties acknowledge that the Bank has provided written notice dated
June 29, 2018 of its intent not to renew Executive’s Employment Agreement
entered into between the Executive and the Bank and the Corporation, dated
August 18, 2017 (the “Employment Agreement”), as set forth in “Exhibit A”
hereto.

WHEREAS, Executive agrees that his employment with the Bank will end voluntarily
effective July 2, 2018 (the “Separation Date”) and the Executive’s Employment
Agreement will terminate on that date.

WHEREAS, the Bank will provide Executive with separation pay and benefits to
which Executive would not otherwise be entitled had he not executed this Release
Agreement. In exchange, Executive has agreed to a release of all claims that he
may have against the Bank and all Releasees as defined in Paragraph 3 below, up
to the date Executive signs this Release Agreement.

NOW THEREFORE, in consideration of the mutual promises contained herein, and the
releases, warranties and representations of Executive, the Parties, intending to
be legally bound, AGREE as follows:

1. Severance Payment and Benefits. Provided Executive signs and does not revoke
this Release Agreement, Executive shall receive a severance payment and benefits
as set forth below.

a. Severance Payment. Bank shall pay to Executive a severance payment in an
amount equal to Executive’s base salary through and including September 30,
2019, in the amount of Three Hundred and Seventy Five Thousand Dollars and No
Cents ($375,000.00), less applicable taxes and withholdings (the “Severance
Payment”), payable in 60 equal monthly installments commencing on the Bank’s
first normal pay date following the Separation Date, or the expiration of the
seven day revocation period set forth in Paragraph 6(d), below, whichever is
later. Notwithstanding the foregoing, if the seven day revocation period begins
in one calendar year and ends in the next calendar year, the Severance Payment
shall be made or commence during the second such calendar year, even if such
signing and non-revocation of the release occur during the first such calendar
year included within such seven day period.

b. Payment for Accrued Unused Paid Time Off. The Bank agrees to pay Executive
for any accrued but unused paid time off through the Separation Date, payable in
60 equal monthly installments commencing on the Bank’s first normal pay date
following the Separation Date.

 

1



--------------------------------------------------------------------------------

c. Health Insurance Costs. Bank shall pay to Executive the Bank’s portion of
monthly costs for medical, dental, and vision insurance coverage for Executive
(as adjusted to reflect any subsequent increases in the Bank’s portion of
monthly costs), on a monthly basis (1) through and including September 30, 2019;
or (2) until Executive is eligible for such insurance, in whole or in part,
through subsequent employment, through his spouse’s coverage, or through other
means; whichever occurs first. Executive shall promptly notify the Bank if and
when he becomes eligible for medical, dental and/or vision insurance from a
subsequent employer, through his spouse’s coverage, or through other means.

d. Bank-leased Vehicle. Bank shall pay a lump sum directly to the leasing
company in the amount of $9,060, which shall be coupled with funds provided by
the Executive to pay the remaining lease obligation off in July 2018. The
Executive may elect to provide the funds necessary to pay the remainder of the
lease off in July either by providing the Bank the cash in advance of the
payment being made to the leasing company or by instructing the Bank to offset
the amount necessary to reimburse the Bank for making the Executive’s portion of
the remaining lease payoff on his behalf by reducing amounts owed to the
Executive in Executive’s initial 24 monthly payments due Executive by Bank.
After the prepayment of the lease, Executive and Bank agree to cooperate to
transfer title of the vehicle to the Executive, or back to the dealership, at
Executive’s election, and Executive agrees to cooperate with Bank in the
transfer of the vehicle, the title and the lease from the Bank and into the
Executive’s name, including the transfer of title, tags and registration.

e. Deferred Compensation Agreement. Executive is party to an Executive Deferred
Compensation Agreement, dated December 1, 2016, as amended as of January 13,
2017, and as further amended as of January 1, 2018. Nothing in this Agreement
shall affect Executive’s rights under the Deferred Compensation Agreement, as
amended, and Executive shall remain eligible to receive deferred compensation
benefits, subject to and in accordance with the terms and conditions of the
Deferred Compensation Agreement, as amended.

2. Adequate Consideration, No Additional Payments. Executive agrees that (i) the
consideration and payments made to him by the Bank pursuant to this Release
Agreement represent the sole and exclusive payments and undertakings to be
provided to him; (ii) said payments include any and all outstanding and accrued
compensation, wages, commissions, bonuses and benefits that may be due and owing
Executive; (iii) that the Bank has no further obligation to provide Executive
with any compensation of any sort, or any non-monetary or monetary benefits in
addition to that which is set forth in Paragraph 1, above; and (iv) the
aforementioned Severance Payment and Benefits are in excess of what Executive
otherwise would have been entitled to had he not signed this Release Agreement
and constitute good and sufficient consideration for this Release Agreement.
Executive hereby waives all rights or claims to any compensation of any sort, or
any non-monetary or monetary benefits, as may be set forth in the Employment
Agreement, separate from and above that which is set forth in Paragraph 1,
above. Through his signature below, Executive acknowledges that he has received
all compensation and wages owed to him under the Fair Labor Standards Act, the
Pennsylvania Minimum Wage Law, and the Pennsylvania Wage Payment & Collection
Law.

 

2



--------------------------------------------------------------------------------

3. Release and Waiver.

a. For and in consideration of the Bank’s promise to cause the payments and
benefits to be made as set forth in Paragraph 1, above, Executive does hereby
REMISE, RELEASE AND FOREVER DISCHARGE Riverview Financial Corporation, Riverview
Bank, and their respective parent corporations, subsidiaries and affiliates, and
all of the foregoing’s respective directors, officers, shareholders, employees,
representatives, agents, attorneys, insurers, successors and assigns
(“Releasees”) of and from any and all manner of actions and causes of action,
suits, debts, liabilities, losses, damages, claims and demands whatsoever (which
are otherwise subject to waiver) that Executive had, has or may have against any
of the Releasees, whether sounding in contract, any form of tort or otherwise;
whether at law or in equity; whether known or unknown; from prior to the
commencement of Executive’s employment with any of the Releasees to the date of
this Release Agreement. The releases herein include, but are not limited to, any
waivable claims that were asserted or could have been asserted up to the date of
this Release Agreement and/or that could be asserted in the future under any
federal, state or local laws, regulations, orders or ordinances including but
not limited to:

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   the Civil Rights Act of 1866 and 1871;

 

  •   Executive Order 11246;

 

  •   the Rehabilitation Act of 1973;

 

  •   the Americans with Disabilities Act of 1990 (ADA);

 

  •   the Employee Retirement Income Security Act (ERISA) (except as to claims
for vested retirement benefits);

 

  •   any state or local laws similar to the above including but not limited to
the Pennsylvania Human Relations Act;

 

  •   any unjust or wrongful termination theory;

 

  •   any claim for breach of contract, wrongful termination, constructive
discharge, fraud or material misrepresentation; any negligent retention, hiring,
or supervision theory; or any right or claim based on an alleged privacy
violation, any claims for defamation or slander, other employment tort or common
law claims now or hereafter recognized and any derivative claim Executive may
have arising thereunder, and all claims for counsel fees and costs. Executive
specifically acknowledges that he is releasing all Releasees from any claims for
attorneys’ fees and costs.

b. Executive further agrees To WAIVE ALL RIGHTS AND CLAIMS he has ever had, or
now has, under THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED
(ADEA), against Releasees arising from or related to his employment with the
Bank or the Corporation, or his separation from employment. Executive has been
advised to consult with an attorney before signing this Release Agreement
waiving his rights under the ADEA. Executive has had the opportunity to review
this Release Agreement for twenty-one (21) days prior to signing it. Executive
may revoke the Release Agreement within seven (7) days after he signs the
Release Agreement. If Executive revokes the Release Agreement, the Bank shall
have the option of voiding the entire Release Agreement. In such event,
Executive will not receive the Severance Payment and Benefits described in
Paragraph 1 above.

 

3



--------------------------------------------------------------------------------

c. Executive agrees that he has not filed any civil action, suit or legal
proceeding against the Bank or any Releasee with any local, state or federal
court. Notwithstanding the releases and waivers above, nothing in this Release
Agreement shall prohibit Executive from filing an administrative charge or
complaint with, or participating in any investigation or proceeding conducted
by, the United States Equal Employment Opportunity Commission or a comparable
state or local anti-discrimination agency, any other self-regulatory
organization or any other state or federal regulatory authority. Executive
agrees to and does waive his right to recover monetary damages, reinstatement of
employment, or any other relief sought against Releasees in any discrimination
or retaliation charge, complaint, or lawsuit filed by Executive or by anyone
else on Executive’s behalf with the EEOC or comparable state or local
anti-discrimination agency. Furthermore, nothing in this Release Agreement shall
prohibit or restrict Executive (or Executive’s attorney) from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, any other self-regulatory organization or any other state or
federal regulatory authority, regarding this Release Agreement or its underlying
facts or circumstances.

4. Ongoing Obligations.

a. Return of Property. Executive agrees and certifies that he will return to the
Bank all property and confidential information of the Bank and the Corporation
without retaining any copies, either in tangible or intangible form, as of the
Separation Date. This certification includes the fact that he has purged all
Bank and Corporation files and information from his home computer or laptop,
tablet, cell phone, and all personal electronic devices and returned all
photocopies of materials that relate to the Releasees or their business. If
Executive fails to return all property of the Bank and the Corporation as of the
Separation Date, the Bank shall be entitled to all costs incurred in enforcing
this term of the Release Agreement, including but not limited to reasonable
attorneys’ fees.

b. Non-Competition, Non-Solicitation and Non-Disclosure. Executive acknowledges
that he is a party to restrictive covenants regarding non-competition,
non-solicitation, confidentiality and non-disclosure as set forth in Section 3
of his Employment Agreement with the Bank which are incorporated herein.
Executive agrees and acknowledges that his obligations under these restrictive
covenants continue following his separation from employment and the termination
of his Employment Agreement, and survive the execution of this Release
Agreement. Notwithstanding this acknowledgement, the Parties agree to modify the
restrictive covenants in Section 3 of the Employment Agreement as follows:

(1) The Bank agrees to modify the scope of the non-competition restrictions
found in Sections 3.1.a and 3.1.b of the Employment Agreement, solely to
prohibit Executive from being engaged, directly or indirectly, for Executive’s
own account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock)
by, or otherwise provide financial assistance, financial services or financial
advice to, Mid Penn Bank, and/or its parents, subsidiaries, affiliates or
related companies.

 

4



--------------------------------------------------------------------------------

(2) The Parties agree to extend the temporal scope of the non-solicitation
restrictions found in Section 3.1.c of the Employment Agreement to include the
Term of the Employment Agreement and for a period of 36 months from the last day
of Executive’s employment with the Bank.

(3) Executive agrees that the modification in Paragraph 4.b(1) above, and the
payments and benefits set forth in Paragraph 1, constitute adequate
consideration for the extension in Paragraph 4.b(2), above, and Executive agrees
to abide by the restrictive covenants in Section 3 of his Employment Agreement,
as modified herein.

c. Mutual Non-disparagement. Executive agrees that he will not disparage, or
encourage others to disparage, the Bank, the Corporation, or any Releasee, or
their respective directors, officers, employees, and agents, either orally or in
writing in any communications of whatever nature to any third party, nor
instigate, assist, or participate in the making or publication of any statement
that could libel, slander, defame, or disparage them or paint them in a false
light. The Bank agrees that its directors and officers will not disparage, or
encourage others to disparage, Executive, either orally or in writing in any
communications of whatever nature to any third party, nor instigate, assist, or
participate in the making or publication of any statement that could libel,
slander, defame, or disparage him or paint him in a false light.

d. Remedies for Breach. Executive acknowledges that any breach by Executive of
the obligations in Paragraph 4 of this Release Agreement would substantially and
materially impair and irreparably harm the Bank’s and the Corporation’s business
and goodwill, and that monetary damages would be difficult, if not impossible,
to ascertain. Executive agrees that in the event of any breach or threatened
breach by Executive of this Paragraph 4, such impairment or harm is incapable of
being compensated in solely monetary terms and the Bank and Corporation shall
have the right to an injunction or other equitable relief, in any court of
competent jurisdiction without having to post bond. Further, in the event that
the Bank or Corporation successfully seek to obtain compliance therewith and/or
damages, Executive will be responsible for the reasonable costs incurred thereby
by the Bank or Corporation, including reasonable attorneys’ fees incurred in
enforcing this Release Agreement. These remedies are in addition to, and not in
lieu of, any remedies set forth in Executive’s Employment Agreement and those
remedies available under Pennsylvania law and the Defend Trade Secrets Act.

5. Acknowledgement. Executive acknowledges that the Bank and the Corporation
admit no liability or wrongdoing in requesting or accepting this Release
Agreement and waiver.

6. Time and Return and Disclosures. Executive understands and agrees that, in
full compliance with the Older Workers Benefit Protection Act (OWBPA) of 1990:

a. Executive enters into this Release Agreement freely and knowingly, and after
due consideration, intending to waive, settle and release all waivable claims
that Executive has or may have against Releasees up to the date of the execution
of this Release Agreement, including claims under the Age Discrimination in
Employment Act.

 

5



--------------------------------------------------------------------------------

b. Executive has been advised to consult an attorney before signing this Release
Agreement.

c. Executive has been provided with the opportunity to consider this Release
Agreement for twenty-one (21) days. Material and immaterial changes to this
Release Agreement will not temporarily stop the 21 day period for the Executive
to consider this Release Agreement. Executive may voluntarily return this
Release Agreement prior to 21 days, but in no event prior to the Separation Date
of July 2, 2018. By doing so, Executive acknowledges that he waives the entire
21 day review period and has executed the Release Agreement as of the date
listed below freely and without coercion. If Executive agrees to enter into this
Release Agreement, he must sign the Release Agreement and return it to Brett
Fulk, President, Riverview Bank, by the end of business on the 21st day.

d. Executive understands that he has seven (7) days after he signs the Release
Agreement to revoke the Release Agreement by delivering a written notice of
revocation to Brett Fulk, President, Riverview Bank, by 5:00 p.m. Eastern
Standard Time on the seventh day. In the event Executive revokes this Release
Agreement, neither the Bank nor the Corporation shall have any obligation to
Executive under the Release Agreement. After this revocation period has expired,
the Release Agreement will become effective, enforceable and irrevocable.

7. Severability. The covenants in this Release Agreement are severable. If any
part or term of this Release Agreement is later held to be illegal,
unenforceable or ineffective, the validity of the remaining provisions shall not
be affected and the other obligations will be enforced as if the Release
Agreement did not contain the part or term held to be invalid. If any part of
this Release Agreement should be found by a court of competent jurisdiction to
be unenforceable in whole or in part, then Executive agrees that such court may
enforce this Release Agreement to the fullest extent permissible under the law,
and to the fullest extent necessary to carry out the intentions of the parties
as set forth in this Release Agreement.

8. Entire Agreement. This Release Agreement, including Exhibit A hereto and the
provisions of the Employment Agreement between the Executive and the Bank which
are referred to and incorporated herein, including but not limited to the
restrictive covenants therein, express the entire agreement between Executive,
the Bank, and the Corporation regarding Executive’s separation from employment
and the subject matter herein. This Release Agreement may not be amended or
terminated except by a written agreement signed by Executive, the Bank, and the
Corporation. No representations made prior to or contemporaneously with this
Release Agreement shall have any binding effect.

9. Waiver. No waiver of any provision of this Release Agreement shall constitute
a waiver of any other provisions of this Release Agreement. Notwithstanding any
rule of law to the contrary, this Release Agreement may not be modified,
changed, amended, or waived in any way (whether in whole or in part) orally, by
conduct, by informal writings or by any combination thereof.

 

6



--------------------------------------------------------------------------------

10. Benefits. The promises of Executive under this Release Agreement shall inure
to the benefit of the Releasees and all other present or future subsidiaries and
affiliates, successors, or assigns of the Releasees. All such entities shall be
considered third party beneficiaries and may enforce any provision of this
Release Agreement.

11. Attorneys’ Fees to Enforce Agreement. If any suit, action, or proceeding is
brought by Executive to enforce any term or provision of this Release Agreement,
and Executive is determined to be the prevailing party by a court of competent
jurisdiction, Executive shall be entitled to recover reasonable attorneys’ fees
and costs, incurred, in addition to any other relief to which Executive may be
legally entitled.

12. Governing Law and Jurisdiction. The validity, legality, and construction of
this Release Agreement or of any of its provisions shall be governed exclusively
by the laws of the Commonwealth of Pennsylvania. Any action arising out of or
relating to any of the provisions of this Release Agreement may be brought and
prosecuted only in the courts of or located in the Commonwealth of Pennsylvania.

13. Interpretation. This Release Agreement shall be interpreted in a reasonable
manner to affect the Parties’ purposes and specifically shall not be interpreted
in a manner that would require interpretation of any ambiguities in this Release
Agreement against a party who has drafted it. The paragraph headings set out in
this Release Agreement are for convenience only and shall not be used to
interpret the provisions of this Release Agreement.

14. Acceptance. The Parties certify that they have read this Release Agreement,
that they understand the meaning and legal effects of this Release Agreement,
that they are executing this Release Agreement of their own volition, that they
are legally competent to enter into this Release Agreement, and that they
acknowledge that the consideration stated in this Release Agreement is adequate
and satisfactory.

15. Counterparts. This Release Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.

16. Authorization of Signatories. The undersigned are fully competent and
authorized to execute this Release Agreement and have signed their names to this
Release Agreement of their own free will.

[SIGNATURE PAGE TO FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the Parties have executed the
foregoing Confidential Separation Agreement and General Release as of the date
first written below.

 

      EXECUTIVE Dated:   July 2, 2018    

/s/ Michael J. Bibak

      RIVERVIEW BANK Dated:   July 2, 2018     By:  

/s/ Brett D. Fulk

              RIVERVIEW CORPORATION Dated:   July 2, 2018     By:  

/s/ Brett D. Fulk

 

8